Stanart
                                                                  County
                                                                       Clerk

                                                     FILED
                                               PROBATE      IN 3
                                                        COURT
                                              1st COURT OF APPEALS
INTHEESTATEOF                  §    INTHEPROBATE  CHOUSTON,
                                                    OURT      TEXAS
DONALD                         §    NUMBER    8/7/2015
                                           THREE (3) 3:31:47 PM
     H.WILLIAMS,
                                              CHRISTOPHER A. PRINE
DECEASED                       §    HARRISCOUNTY, TEXAS§
                                                      Clerk


TOTHECOURT:i
               TracyL. Dampier,herebygivenoticeof his desireto
appealthe           signedonor aboutMay7,2015,bytheHarris
              judgment
CountyProbateCourtNumberThree,in causenumber427,929,styledIn
theEstateofDonaldH.
    Appealis herebytakento eitherthe Firstor FourteenthCourtsof
AppealsinHarrisCounty,
                    Texas.
    Thisnoticeis                TracyL.Dampier.
                      byapplicant,
Dated:      July31,2015.Respectfully
                                              submitted,
                                        A.Hootman
                                    Timothy
                                        Hootman
                                       A.
                                        St
                                      Pease
                                    SBN09965450
                                    2402
                                    Houston, TX 77003



                                    and
                                    GaryPatterson
                                       E.
                                    SBN15590830
                                    EricC.Dowdy
                                      24082929
                                    SBN




                                                                               1
                                               1010LamarSt,Ste860
                                               Houston,TX77002
                                               713.223.3095

                                         L.
                                    OFSERVICE
                            CERTIFICATE
                                                                     of the
               I herebycertifythat on this day a true and correctcopy
                 document wassentto allcounsel recordbyelectronic
                                                               means
                     withRulesofCivilProcedure.
           incompliance
                    July31,2015

                                                          A.
;Timothy                                               A.Hootman




                                                                              2
                                    NO.
    IN   ESTATE                               IN                       Q
          H.WIL S,
                                                        COUNTY,
                 2                   2                                     A
                                                        W.
         3
                hea                       S
             Summary
                                          M.            and
                               Judgment                 A

         2 S                                                      W.

                                              2    I                       A
         S           his                                A
    A           S
              A2 d| of                                  S
A

                                                   A|
                                          S

         2                      2                                          2S

;                                    _2
S                                                             .


                           _




                                                                                3
                                                                                       STAN                 STANART
                                                               COUNTY                 CLERK,           HARRIS          COUNTY,              TEXAS
                                                                         PROBATE                 COURTS              DEPARTMENT



                                                                                                       0f   AUGUST,          2015




    CLERK       OF       THE      COURT           OF     APPEALS              FOR          THE
    FIRST      JUDICIAL             DISTRICT             (CIVIL         APPEAL)
    301     FANNIN            STREET
    HOUSTON,             TEXAS            77002ESTATE
                                                                                                                                     OF:    DONALD        H.                 DECEASED
                                                                                                                     CAUSE          NO.:    427,929


    TRACY        L. DAMPNER                                                                                                     PROBATE               COURT    NO.   THREE
    APPELLANT                                                                                                                       HARRIS       COUNTY,       TEXAS




    HEIDI      MICHELLE                WILLIAMS             AND
    CHERYL                                 YEARND                                                                                   ROBIN      KULHANEK         DAY
    APPELLEE                                                                                                         COURT          REPORTER


    APPELLANT                 ATTORNEY             OF    RECORD
I   NAME:                                   TIMOTHY               A.    HOOTMAN
    ADDRESS:                                2402        PEASE          ST.
                                            HOUSTON, TEXAS 77003
                                                 713-247-9548
    FAX                                     713—583—9523
    EMAIL       ADDRESS:                    THOOTMAN2000@YAHOO.COM
    TEXAS       STATE                                      09965450


    ATTORNEY               OF    RECORD           FOR      APPELLEE
    NAME:                                   KATHLEEN                   H.    BOLL
    ADDRESS:                                3200                                      FREEWAY
                                                        FLOOR
                                            HOUSTON,               TEXAS              77027
                                                          713—940—4500
    FAX                                     713—940—4545
    EMAIL       ADDRESS:                    KB0ll@
    TEXAS       STATE                        00798431

    DATE       OF    JUDGMENT:                MAY         7, 2015

    MOTION           FOR        NEW       TRIAL         FILED          BY     APPELLEE:            MAY         20,    2015

    CROSS-MOTION                    FOR     JUDGMENT                   N.O.V.          AND       NEW        TRIAL

    FINDINGS             OF     FACT       AND         CONCLUSION                     OF    LAW

    MOTION           FOR        MISTRIAL

    JU RY     TRIAL:

    APPEALS          CONSOLIDATED                        UNDER              THIS      CAUSE:

    COMPANION                   CASES:

    NOTICE          OF     APPEAL          FILED         ON:                    30,    2015




                                                                                                                                                                                        4
STAN STANART,
Harris             Clerk


           L. RANDALL
ALYSIAN L. RANDALL, DEPUTY
Pr0bate   C0urts   Department




                                5